[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                          OCT 4, 2006
                                No. 05-13449            THOMAS K. KAHN
                          ________________________          CLERK


                 D. C. Docket No. 03-00558-CV-ORL-19-KRS

CROSSPOINTE, LLC,
a Florida corporation,

                                                          Plaintiff-Counter-
                                                        Defendant-Appellee-
                                                           Cross-Appellant,

                                   versus

INTEGRATED COMPUTING, INC.,
a Florida corporation,
DAVID SCOTT,
a citizen of Florida,

                                                       Defendants-Counter-
                                                      Claimants-Third-Party
                                                       Plaintiffs-Appellants-
                                                            Cross-Appellees,

SMARTWEB TECHNOLOGY, INC.,
a Florida corporation, et al.,
BILL W. MERRYMAN, a citizen of
Florida,

                                                       Defendants-Counter-
                                                      Claimants-Third-Party
                                                       Plaintiffs-Appellants,
MICHELLE FARAHBAKSH,

                                                             Defendant-Appellant,

JOHN KEEBLER,

                                                               Counter-Defendant,

                                      versus

JOAN KEEBLER,
President of Crosspointe,
Inc., et al.,

                                                          Third-Party Defendants.


                            ________________________

                   Appeals from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                (October 4, 2006)

Before MARCUS, WILSON and COX, Circuit Judges.

PER CURIAM:

      This case arises out of a copyright dispute over several computer software

programs designed to assist primary and secondary schools in their administration

duties. Defendants/Appellants/Cross-Appellees Integrated Computing, Inc.

(“Integrated”), SmartWeb Technology, Inc. (“SmartWeb”), David Scott, Bill W.

Merryman, and Michelle Farahbaksh (collectively, “Defendants”) appeal from a

                                         2
jury verdict and final judgment granting monetary, declaratory, and/or injunctive

relief against them on various of Plaintiff/Appellee/Cross-Appellant CrossPointe,

LLC’s (“CrossPointe”) claims for copyright infringement, unfair competition,

tortious interference, and deceptive trade practices. Defendants raise the following

issues on appeal: (1) whether the district court erred in construing and instructing

the jury on the Copyright Act’s deposit requirement, (2) whether the district court

erred in determining that sufficient evidence existed for CrossPointe’s copying

claim to go to the jury over Defendants’ defense that copying was performed under

school districts’ license, and (3) whether the district court erred in construing and

instructing the jury on the burden of proof for the issue of whether the allegedly

copied items constituted protected expression under the abstraction-filtration-

comparison test.

      CrossPointe cross-appeals (1) the district court’s denial of certain discovery

motions, (2) the district court’s grant of summary judgment to Defendants on

Counts 3 and 4 of CrossPointe’s Second Amended Complaint, and (3) the district

court’s refusal to grant remittitur or a new trial on the $50,000 in damages awarded

against CrossPointe on Count 12 of Integrated’s, SmartWeb’s, and Scott’s Second

Amended Counterclaim.

      After careful review of the briefs and record, and after having the benefit of



                                           3
oral argument, we find no merit in any of these issues. Therefore, we affirm.

      AFFIRMED.




                                         4